Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 4/13/2022.
Claims 1, 8-9, 16 and 18 are amended.
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not set forth a projection circumferentially adjacent a triangular recess.  The original disclosure sets forth a projection adjacent a recess but not a recess circumferentially related to a projection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liskey(3,420,012).
Regarding claims 1 and 9, Liskey discloses a structural support member end fitting system comprising:
a first end fitting(50) and a second end fitting(50) for a structural support member(20, 40), the first and the second end fitting each comprising:
a substrate(56) having a first substantially planar surface(56, see Figs. 3-6); and

a first interlock section on the substrate wherein the first interlock section includes a first projection(58, the element projects from the substrate 56 and meets the claim limitation, see Figs. 4 and 6) projecting from the first substantially planar surface and defined at least partially by a first edge, a second edge and a third edge coupled together in a right-triangle configuration(see column 2, lines 25-34 and Fig. 3, the indented triangles are considered protrusions extending from bottom surface 56),
wherein the first projection(58) is circumferentially adjacent a triangular recess(substrate/recess 56 extends around projection 58 and is a triangular shape and meets the claim limitation, see Fig. 3).
Regarding claims 2 and 10, Liskey discloses the end fitting as recited in claims 1 and 9, further comprising: a second projection in the first interlock section projecting from the first substantially planar surface(see Fig. 3).
Regarding claims 3 and 11, Liskey discloses the end fitting as recited in claims 2 and 10, wherein the first projection includes a first hypotenuse and the second projection includes a second hypotenuse, the first hypotenuse being ninety degrees apart from the second hypotenuse about a center of the first substantially planer surface.
Regarding claims 4 and 12, Liskey discloses the end fitting as recited in claims 3 and 11, wherein the first interlock section includes a third projection having a third hypotenuse and a fourth projection having a fourth hypotenuse, the third hypotenuse being one hundred and eighty degrees apart from the first hypotenuse and the fourth hypotenuse being two hundred and seventy degrees apart from the first hypotenuse.
Regarding claims 5 and 13, Liskey discloses the end fitting as recited in claims 2 and 10, wherein each of the first projection and the second projection includes a center vertex at a central region of the first interlock section.
Regarding claims 6 and 14, Liskey discloses, as best understood, the end fitting as recited in claims 1 and 9, further comprising: at least one recess defined by the first edge and the second edge(the recess is considered the area around and between the protrusions, see Fig. 3), the at least one recess having a right-triangle configuration, the first edge being a hypotenuse of the right-triangle configuration(see Fig. 3).
Regarding claims 7 and 15, Liskey discloses the end fitting as recited in claim 6, wherein the first substantially planar surface at least partially defines a base of the at least one recess(see Figs. 4 and 6) .
Regarding claims 8 and 16, Liskey discloses the end fitting as recited in claims 1 and 9, further comprising a second interlock section(another projection 58 extending from substrate 56, see Fig. 3) being positioned on the substrate(58 extends from 56 and is therefore considered positioned on) in negative mirror symmetry with the first interlock section(see Fig. 3).
Regarding claim 17, Liskey discloses the structural support member end fitting system as recited in claim 9, wherein the first end fitting(50) is configured to connect to the second end fitting in any of four positions, wherein each of the four positions is ninety degrees apart from an adjoining position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liskey.
Liskey discloses the fitting/system of claims 1 and 9, wherein each of the fittings is used with a pedestal and capable of being used and connected with other fittings to form a floor, each fitting has triangular projections and recesses, but lacks the specific method of using the fittings.
The specific use of the fittings with respect to one another, such as rotating them 90 degrees with respect to one another, is considered a feature best determined by the user of the fittings and the result desired.

Response to Amendment
Applicant’s amendment has overcome the previous rejections.
Applicant’s amendment including the language regarding a/the projection circumferentially adjacent a triangular recess is not originally disclosed and is considered new matter. 

Response to Arguments
Applicant's arguments filed 4/13/2022 have been carefully considered.
Applicant’s argument that the Liskey reference is not a projection but an indented triangle is not persuasive.  Triangle 58 is indented from the top surface but also projected from surface 56 meeting the claim limitation. 
Applicant’s argument that the Liskey reference is not an “interlock” is not persuasive.  The term interlock lends no structural limitation to the claim and the system of Liskey can be used with other systems interlocked with a pedestal and meets the claim limitation.
Applicant’s argument that the Liskey reference lacks a projection circumferentially adjacent to a triangular recess is not persuasive.  As discussed above the substrate 56 extends around the projecting portion 58(considered the first projection) and it surrounds the projection and is triangular.
Applicant’s argument regarding the 112 rejection and Repaskey reference are persuasive and the rejections have been withdrawn.
Applicant’s argument regarding the dependent claims has been discussed above.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/